                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


SIGNIFY NORTH AMERICA CORPORATION
and SIGNIFY HOLDING B.V.,

                              Plaintiffs,

                        vs.                               Civil Action No. 1:19-cv-9315-MKV

QINGDAO YEELINK INFORMATION
TECHNOLOGY CO., LTD.,

                              Defendant.



                              NOTICE OF DISMISSAL
                       PURSUANT TO FEDERAL RULE 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs Signify

North America Corporation and Signify Holding B.V. hereby give notice that the above-captioned

action is dismissed, without prejudice.


Dated: July 7, 2020                              Respectfully submitted,

                                                 BOND, SCHOENECK & KING, PLLC

                                                 /s/ Jeremy P. Oczek

                                                 Jeremy P. Oczek (JO1975)
                                                 200 Delaware Avenue
                                                 Buffalo, New York 14202
                                                 Telephone: (716) 416-7000
                                                 Email: jpoczek@bsk.com

                                                 COUNSEL FOR PLAINTIFFS
                                                 Signify North America Corporation and
                                                 Signify Holding B.V.
